UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJuly 31, 2009 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number000-27397 INOVA TECHNOLOGY INC. (Exact name of small business issuer in its charter) Nevada 98-0204280 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2300 W. Sahara Ave. Suite 800 Las Vegas, NV89102 (Address of principal executive offices) (310) 857-6666 (Postal Code) (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filler”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Smaller reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No State the number of shares of outstanding of each of the issuer’s classes of common equity, as of September 14, 2009: 2,462,060 In September 2009, Inova started trading on OTCBB stock exchange under the symbol INVA.OB and no longer trades as a pink sheets company. Table of Contents Inova Technology Inc. Form 10-K Table of Contents PART I Page Item 1. Financial Statements 3 Item 2. Management Discussion and Analysis of Financial Condition and Result of Operations 11 Item 4. Submission of Matters to a Vote of Security Holders 12 PART II Item 1. Legal Proceedings 12 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3.
